On Application for Termination of Probation.
On July 26, 1989, this court indefinitely suspended respondent, Harry D. Bussinger, a.k.a. Harry Donal Lewis. On December 9,1994, this court reinstated respondent and placed him on probation for two years. On September 8, 1997, respondent filed an application for termination of probation.
The court comes now to consider its order of December 9, 1994, and finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(9).
THEREFORE, IT IS ORDERED by the court that the probation of Harry D. Bussinger, a.k.a. Harry Donal Lewis, Attorney Registration No. 0034332, last known address in Columbus, Ohio, be, and hereby is, terminated.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier cases, see Disciplinary Counsel v. Bussinger (1989), 44 Ohio St.3d 145, 541 N.E.2d 609, and Disciplinary Counsel v. Bussinger (1994), 71 Ohio St.3d 1210, 643 N.E.2d 137.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.